DETAILED ACTION

Claims 1 – 17, which are currently pending, are fully considered below.
No claims are added, canceled, or amended.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on May 15, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered and are not persuasive.
Applicant argues that “Examiner has fallen victim to hindsight syndrome and has impermissibly reconstructed the claimed invention using the teachings of the present disclosure as a blueprint,” (remarks, pages 9 - 12).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was  
Applicant has failed to explicitly point out how the cited art does not disclose the claimed features. Prahlad paragraph [0189] explicitly teaches that an object may be divided into sub-objects for deduplication, where the sub-objects may be blocks of different types of data. Applicant’s claims are broad, and by claiming “meta data of the data object,” Applicant has failed to specify that the metadata is any specific type of data.  
Therefore, examiner maintains her previous ground of rejection, and this Office Action is made Final.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2, 5 - 9, and 11 - 17 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Anand Prahlad et al. (U.S. Patent Publication 20100332401) in view of Yair Segalovitz et al. (U.S. Patent Publication 20170083762).


With respect to claims 1, 8, and 15, Prahlad teaches:
dividing data of a data object into a first part of data and a second part of data, in response to receiving a writing request for a data object (see paragraph [0189], a data object may be divided into two (sub) data objects after a data request), 
writing the first part of data into a first data file stored in a first external storage device (see paragraph [0096], where data may be stored separately in an external storage, also see Fig. 1, where #165 corresponds to secondary storage devices, connected to clients #130); 
writing the first location information and the second part of data into a second data file stored in a second external storage device (see paragraph [0096], where location information and file metadata is stored separately in an external storage, also 
Prahlad does not explicitly disclose the first part of data including a data field of the data object, the second part of data including a meta data of the data object as claimed.
However, Segalovitz teaches:
the first part of data including a data field of the data object, the second part of data including a meta data of the data object (see paragraph [0041], where the data of a data object, or file, can be divided into the raw data and the metadata).
It would be obvious to one of ordinary skill in the art to modify the teaching of Prahlad with the teaching of Segalovitz in order to efficiently store file data and metadata (Segalovitz, paragraphs [0041] and [0042]).

With respect to claims 2 and 9, Segalovitz teaches:
a length of the data field included in the first part of data is larger than a first threshold value (see paragraph [0041], where the data of a data object, or file, can be divided into the raw data and the metadata, where the raw data may be extensive in a document, also see paragraph [0165] for establishing threshold values), and
the second part of data further includes a data field in the data object, a length of the data field included in the second part of data not being larger than a second threshold value (see paragraph [0041], where the data of a data object, or file, can be divided into the raw data and the metadata, where the metadata is likely smaller 

With respect to claim 11, Segalovitz teaches:
in response to receiving a reading request for the data object, loading the first location information and the second part of data into a cache region of a memory from the second external storage device (see paragraphs [0040] and [0042], where metadata may be retrieved with the document).

With respect to claims 5 and 12, Segalovitz teaches:
the first location information is location information of structure description information of the first part of data in the first external storage device, and the structure description information includes location information and length information of respective data fields included in the first part of data in the first data file (see paragraphs [0028], [0071], [0102], [0157], and [0158], where length information is recorded); or
the first location information is location information and length information of the respective data fields included in the first part of data within the first external storage device (see paragraphs [0028], [0071], [0102], [0157], and [0158], where length information is recorded).

With respect to claims 6, 13, and 16, Segalovitz teaches:


With respect to claims 7, 14, and 17, Segalovitz well teaches:
wherein the first external storage device and the second external storage device are different external storage devices (see paragraph [0042], where the document file and the metadata may be stored in two separate files in separate external data repositories).

4.	Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Anand Prahlad et al. (U.S. Patent Publication 20100332401) in view of Yair Segalovitz et al. (U.S. Patent Publication 20170083762) in view of Kenneth M. Jung et al. (U.S. Patent Publication 20080005192).

With respect to claims 3 and 10, the combination of Prahlad and Segalovitz does not explicitly disclose after writing the first part of data into the first data file stored in the first external storage device, and before writing the first location information and the second part of data into the second data file stored in the second external storage device, writing the first location information and the second part of data into a log file of a file system as claimed.
However, Jung teaches:

	storing the log file into the first external storage device or the second external storage device (see paragraph [0003], where the log files are stored in memory on hard disks).
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Prahlad and Segalovitz with the teaching of Jung in order to use log files to manage changes made to files (Jung, paragraphs [0021] and [0022]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                             
April 10, 2021